NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                HENRY E. GOSSAGE,
                 Plaintiff-Appellant,
                           v.
                  UNITED STATES,
                  Defendant-Appellee.
              __________________________

                      2010-5081
              __________________________

    Appeal from the United States Court of Federal
Claims in Case No. 09-CV-414, Judge Susan G. Braden.
             ____________________________

                Decided: August 5, 2010
             ____________________________

   HENRY E. GOSSAGE, of Olympia, Washington, pro se.

    LAUREN S. MOORE, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for defendant-appellee. With
her on the brief were TONY WEST, Assistant Attorney
General, JEANNE E. DAVIDSON, Director, and DEBORAH A.
BYNUM, Assistant Director.
               __________________________
GOSSAGE   v. US                                           2


   Before RADER, Chief Judge, and LOURIE and MOORE,
                    Circuit Judges.
PER CURIAM.
     Henry E. Gossage appeals from the final decision of
the United States Court of Federal Claims granting the
government’s motion for judgment on the administrative
record that he was not entitled to disability retirement.
Gossage v. United States, 91 Fed. Cl. 101 (2010). We
affirm.
                       BACKGROUND
    Gossage enlisted in the Army on June 21, 1971 for a
three-year term of service. While on duty, Gossage un-
derwent a medical examination that determined that he
had psoriasis. On April 22, 1974, prior to being released
from active duty, Gossage underwent a complete medical
examination as part of the discharge process. Despite
noting his psoriasis, the examining physician concluded
that Gossage was “physically qualified for separation.”
Gossage, 91 Fed. Cl. at 103. Gossage was assigned a
physical profile rating of 111111, meaning that in each of
six categories he was “considered to possess a high level of
medical (physical and mental) fitness and, consequently . .
. [was] medically fit for any military assignment.” Id.
(quoting Army Reg. 40-501 at 9-3c(1)). Gossage also
completed a medical history form for the medical exami-
nation in which he stated that he was in good health. Id.
    On June 20, 1974, after his three-year term, Gossage
was honorably discharged. On that date, Gossage applied
for disability compensation at the Veterans Administra-
tion (“VA”), which evaluated Gossage as having a service-
connected 30% disabling condition of psoriasis. In August
1993, the VA increased Gossage’s service-connected
disability rating to 50%, and in November 1994, he was
3                                              GOSSAGE   v. US


granted an additional 20% disabling service-connected
rating for psoriatic arthritis. In January 1998, Gossage
was granted entitlement to an individual unemployability
rating, effective June 1995.
    In August 2005, Gossage applied to the Army Board
for the Correction of Military Records (the “Board”),
alleging that he “should have been granted a Military
Medical Retirement based upon service connected dis-
abilities incurred while on active duty . . . instead of an
Honorable Discharge.” Id. at 104. Gossage requested full
medical retirement, as he had acquired psoriasis and the
onset of psoriatic arthritis while serving on active duty
and thus had not been physically qualified for discharge
on June 20, 1974. The Board denied Gossage’s applica-
tion, finding that he had failed to meet the three-year
statute of limitations for filing his application and that he
had not shown a compelling reason to excuse his tardi-
ness. The Board added that the VA’s award of service
connection did not establish physical unfitness for Army
purposes, as the VA’s and military retirement systems
were based on different sets of criteria.
    In June 2009, Gossage filed a complaint at the Court
of Federal Claims, appealing the Board’s denial of medical
disability and alleging that the Army erred when it dis-
charged him without disability retirement. The govern-
ment moved for judgment on the administrative record,
which the trial court granted. The court found that the
Board’s decision was not arbitrary, capricious, unsup-
ported by substantial evidence, or contrary to law. The
court relied on the examining physician’s decision that
Gossage’s psoriasis was not sufficient to be classified as
medically unfitting. The court also relied on Gossage’s
own description of his health as “good.” Given that the
determination of fitness was a factual finding, the court
determined that the Board had been supported by sub-
GOSSAGE   v. US                                           4


stantial evidence in deciding that Gossage did not have a
medically unfitting condition at the time of his discharge.
The court also noted that the VA’s disability rating, which
was based on his capacity to function in the civilian world
in the future, was based on different standards from the
Army’s disability determination, which was based on
impairments that would disqualify him from further
service at the time of separation. Thus, the court deter-
mined that the VA’s disability rating did not mandate
that the Board find that Gossage was entitled to disability
retirement.
    Gossage timely appealed to this court. We have juris-
diction pursuant to 28 U.S.C. § 1295(a)(3).
                       DISCUSSION
    “We review a decision of the Court of Federal Claims
granting or denying a motion for judgment on the admin-
istrative record without deference. That is, we reapply
the statutory review standards. Accordingly, we will not
disturb the decision of the corrections board unless it is
arbitrary, capricious, contrary to law, or unsupported by
substantial evidence.” Chambers v. United States, 417
F.3d 1218, 1227 (Fed. Cir. 2005) (citations omitted).
Substantial evidence is “such relevant evidence as a
reasonable mind might accept as adequate to support a
conclusion.” Consol. Edison Co. v. NLRB, 305 U.S. 197,
229 (1938).
    Gossage argues first that the Board erred in finding
that the statute of limitations had run on his claim,
asserting that the statute of limitations applies only after
the Board has made a decision. * Gossage further argues

   *   Although Gossage argues the statute of limita-
tions here, he does not elaborate on the argument, and
the Court of Federal Claims did not address it. In light of
5                                             GOSSAGE   v. US


that the Board’s decision denying him disability retire-
ment was not supported by substantial evidence, as the
Army did not review his medical record of psoriasis, the
evaluating physician was not certified in the specialty of
dermatology, and the VA gave him a 30% disability rating
for severe psoriasis beginning the day after his discharge.
Gossage adds that the Army did not follow its own regula-
tions, which include psoriasis as a cause for medical
disqualification. Finally, Gossage asserts that he should
have received disability retirement because the evidence
of his later deterioration establishes that his incapacity
while in service was substantially more serious than
suspected and that the previous diagnosis was inade-
quate.
     The government responds that the Board’s decision
was supported by substantial evidence, as the Board
relied upon the examining physician’s determination that
Gossage’s psoriasis was not sufficient to be classified as
medically unfitting and upon Gossage’s own description of
his health as good. According to the government, the
examining physician recognized Gossage’s condition as
psoriasis and thus did not ignore his condition. Further-
more, the government asserts that the Army properly
followed its regulations, as psoriasis renders a service
member unfit only when it is “excessive and not control-
lable by treatment,” and the examining physician did not
find it to be that severe. Gov’t Br. at 9 (quoting Army
Reg. 40-501 at 3-33(w)).
     We agree with the trial court that the Board’s decision
was supported by substantial evidence and not contrary
to law. The Army provides for disability retirement when
a service member “is unfit to perform the duties of the

our decision on the merits, however, we need not address
it.
GOSSAGE   v. US                                           6


member’s office, grade, rank, or rating because of physical
disability.” 10 U.S.C. § 1201 (1970), available at 10
U.S.C. § 1201(a) (2006). As the government points out,
the examining physician’s report and Gossage’s own
statements provide substantial evidence to support the
conclusion that he was not unfit to perform his duties
because of a physical disability. Furthermore, the Army
was not, as Gossage attempts to argue, ignorant of his
condition, as the examining physician noted his psoriasis
and simply found that it did not render him unfit for
service.
     Although, around the same time, the VA gave Gos-
sage a 30% disability rating for his psoriasis, the VA used
different rating criteria from the Army’s in determining
disability retirement. See Chambers, 417 F.3d at 1227–28
(affirming denial of disability retirement despite VA’s
later disability rating). For example, as the trial court
concluded, the Army provides for disability retirement
based on fitness for military duty, 10 U.S.C. § 1201
(1970), while the VA’s disability rating decision is based
on capacity to function in the civilian world, 38 U.S.C. §
355 (1970) (“The ratings shall be based, as far as practi-
cable, upon the average impairments of earning capacity
resulting from such injuries in civil occupations.”), avail-
able at 38 U.S.C. § 1155 (2006). Moreover, the Army’s
disability retirement decision is based on the service
member’s ability to continue service at that time, 10
U.S.C. § 1201 (1970), while the VA’s disability rating
decision is based on the service member’s projected earn-
ing capacity in the future, 38 U.S.C. § 355 (1970).
    Although Gossage argues that the later deterioration
of his condition is evidence that it was more serious than
suspected, citing Harper v. United States, 310 F.2d 405
(Ct. Cl. 1962), the Board reasonably found that, instead,
Gossage’s psoriasis had worsened over time. Thus, Gos-
7                                            GOSSAGE   v. US


sage’s later incapacitation is not a ground for reversal of
the Board’s decision.
   We have considered Gossage’s remaining arguments
and do not find them persuasive.
                       CONCLUSION
    Accordingly, the judgment of the Court of Federal
Claims is
                      AFFIRMED
                          COSTS
    No costs.